Citation Nr: 0804775	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease.

2.  Entitlement to  an increased evolution for bronchial 
asthma, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1958 to October 
1978.  He was born in June 1935.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs V(AR) 
Regional Office (RO) in Manila, Republic of the Philippines.

Service connection is also in effect for bilateral defective 
hearing, currently evaluated as 20 percent disabling.  The 
combined rating is now at 50 percent disabling, an issue 
which has been resolved during the course of the current 
appeal.  The veteran had initially raised the issue of 
entitlement to service connection for prostate disability; 
however he did not file a timely appeal thereon, and that 
issue is not part of the current appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has stated that he was seen for his heart 
problems including hypertension soon after his separation 
from service, but that the private physician has since died 
and records are unavailable.  He has also indicated that he 
has been told that he now has chronic obstructive pulmonary 
disease (COPD) which is related both to his bronchial asthma 
and his heart condition. 

Treatment records from various facilities reflect that the 
veteran had had serious heart problems for which he has had 
heart surgery after which he had a stroke.  Some clinical 
records appear to reflect the presence of COPD as well as 
other respiratory problems.  There is no opinion of record as 
to what relationship the heart and the respiratory problems 
may have with one another, and/or whether the COPD is 
associable with his asthma.

The most recent treatment records in the file were received 
at the Board in July 2007 and apparently were not considered 
by the VARO in their assessment of the claim.

Accordingly, the case is REMANDED for the following action:

1.   The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Up-to-date VA and all other private 
treatment records should be obtained and 
added to the claim file.  VA should assist 
as feasible.

2.  The veteran should be scheduled for 
special VA pulmonary and cardiovascular 
examinations to determine the exact nature 
and extent of his current disabilities, 
and the relationship, if any, between 
them.  All necessary and responsible 
testing should be undertaken.

The examiners should review the entire 
file, and render an opinion as to the 
onset of his COPD, if any, and heart 
problems; and opine as to what 
relationship either has with the another 
and/or his asthma.

3.  The case should then be reviewed and 
if the decision remains unsatisfactory, a 
SSOC should be issued and the veteran 
should be afforded an opportunity to 
respond.  

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



